Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 1, dated as of June 16, 2011 (this “Amendment”), to that
Investment Agreement, dated as of April 26, 2011 (the “Agreement”), by and
between FNB United Corp., a North Carolina corporation (the “Company”), and
Carlyle Financial Services Harbor, L.P., a Delaware limited partnership (the
“Investor”). Capitalized terms used but not defined herein have the meanings
ascribed to such terms in the Agreement.

RECITALS

A. Pursuant to Section 6.4 of the Agreement, the Company and the Investor may
amend the Agreement in writing; and

B. The parties desire to make certain amendments to the Agreement as set forth
below.

NOW, THEREFORE, in consideration of the foregoing mutual covenants contained in
this Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree to amend the Agreement as follows:

 

1. Amendments.

(a) Recital E is hereby amended by replacing the first instance of “25%” with
“35%”.

(b) Clause (i) of Section 1.2(c)(ii)(O) is amended by replacing the first
instance of “25%” with “35%”.

(c) A new Section 1.2(c)(ii)(V) shall be inserted into the Agreement, and shall
read as follows:

The Investor, together with its “Affiliates” (as such term is defined in the
Rights Plan), will not be a “Threshold Investor” pursuant to the Rights Plan.

(d) The last sentence of Section 2.2(b) is amended and restated in its entirety
as follows:

As of the date of this Agreement, the Company beneficially owns all of the
outstanding capital securities and has sole control of the Bank, and as of the
Closing Date, the Company will, directly or indirectly, beneficially own all of
the outstanding capital securities and have sole control of the Bank, Granite
and Bank of Granite.

(e) The first sentence of Section 2.2(i)(i) is amended by deleting the following
phrase: “on the system of internal accounting controls described below in this
Section 2.2(i)”.

(f) The first sentence of Section 3.9(a) is hereby amended by replacing the
clause “for so long as the Investor owns, in the aggregate together with its
Affiliates, Common Shares representing the Qualifying Ownership Interest” with
the clause “until the later of the second



--------------------------------------------------------------------------------

anniversary of the Closing Date and the date on which the Investor no longer
owns, in the aggregate together with its Affiliates, at least one and one-half
percent (1.5%) of the outstanding Common Shares”.

(g) Section 3.13(k)(vi) is hereby amended and restated in its entirety as
follows:

 

  (vi) Registrable Securities” means (A) all Common Stock held by the Holders
from time to time and (B) any equity securities issued or issuable directly or
indirectly with respect to the securities referred to in clause (A) by way of
conversion, exercise or exchange thereof or stock dividend or stock split or in
connection with a combination of shares, recapitalization, reclassification,
merger, amalgamation, arrangement, consolidation or other reorganization,
provided that, once issued, such securities shall cease to be Registrable
Securities (1) when they are sold pursuant to an effective registration
statement under the Securities Act, (2) the later of (x) when they may be sold
pursuant to Rule 144 without limitation thereunder on volume or manner of sale
and without the requirement for the Company to be in compliance with the current
public information required under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) or (y) the third anniversary of the Closing Date, (3) when they
shall have ceased to be outstanding, or (4) when they have been sold in a
private transaction in which the transferor’s rights under this Agreement are
not assigned to the transferee of the securities. No Registrable Securities may
be registered under more than one registration statement at one time.

(h) Section 3.26 shall be inserted into the Agreement, and shall read as
follows:

 

  3.26 Rule 144A Information Requirement. If at any time the Company is no
longer subject to the reporting requirements of the Exchange Act, it will
furnish to the Holders and prospective purchasers of the Common Stock designated
by the Holders, upon their request, any information required to be delivered
pursuant to Rule 144A(d)(4) under the Securities Act.

(i) Section 5.1(a) is hereby amended by modifying clause (1) to read in its
entirety as follows:

(1) the inaccuracy or breach of any representation or warranty made by the
Company in this Agreement or the other Transaction Documents or any certificate
delivered pursuant hereto or thereto,

 

2. General.

(a) Except as expressly amended hereby, the Agreement shall remain in full force
and effect in accordance with the terms thereof. All references in the Agreement
to “this Agreement” shall be deemed to refer to the Agreement as amended by this
Amendment.

 

2



--------------------------------------------------------------------------------

(b) For the convenience of the parties hereto, this Amendment may be executed in
any number of separate counterparts, each such counterpart being deemed to be an
original instrument, and all such counterparts will together constitute the same
agreement. Executed signature pages to this Amendment may be delivered by
facsimile and such facsimiles will be deemed as sufficient as if actual
signature pages had been delivered.

(c) The provisions of Article 6 (Miscellaneous) of the Agreement shall apply
mutatis mutandis to this Amendment, and to the Agreement as modified by this
Amendment, taken together as a single agreement, reflecting the terms therein as
modified hereby.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first above
written.

 

FNB UNITED CORP. By:  

/s/ R. Larry Campbell

Name:  

R. Larry Campbell

Title:  

Chief Executive Officer

CARLYLE FINANCIAL SERVICES HARBOR, L.P. By:  

TCG Financial Services, L.P.,

its general partner

By:  

Carlyle Financial Services, Ltd.,

its general partner

By:  

/s/ John Redett

Name:  

John Redett

Title:  

Principal

 

4